IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 92 DB 2015 (No. 59 RST 2015)
                                            :
                                            :
GREGORY WALTER KLIPSTEIN                    : Attorney Registration No. 84221
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 27th day of August, 2015, the Report and Recommendation of

Disciplinary Board Member dated August 19, 2015, is approved and it is ORDERED

that Gregory Walter Klipstein, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.